                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                 IN THE UNITED STATES DISTRICT COURT                     June 05, 2019
                  FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                           HOUSTON DIVISION



CATHERYN LONGINO,                       §
                                        §
                 Plaintiff,             §
                                        §
V.                                      §
                                        §
SELECT PORTFOLIO SERVICING,             §
INCORPORATED; U.S. BANK, N.A.,          §       CIVIL ACTION NO. H-18-1418
AS TRUSTEE FOR SECURITIZED              §
TRUST HOME EQUITY ASSET TRUST           §
2006-2 TRUST; and MORTGAGE              §
ELECTRONIC REGISTRATION SYSTEM          §
("MERS"),                               §
                                        §
                 Defendants.            §



                    MEMORANDUM OPINION AND ORDER


     Plaintiff   Catheryn     Longino       ("Plaintiff")   sued    defendants

Select Portfolio Servicing,      Inc.       ("SPS");   U.S. Bank,    N.A.,        As

Trustee for Securitized Trust Home Equity Asset Trust 2006-2 Trust

(the "Trustee"); and Mortgage Electronic Registration Systems, Inc.

("MERS") (collectively, "Defendants") alleging that Defendants are

improperly attempting to foreclose on her real property located at

3373 Ozark Street, Houston, Texas 77021 (the "Property") . 1            Pending


     1
      The Property is more particularly described in the subject
Texas Home Equity Security Instrument (the "Security Instrument")
recorded in the real property records of Harris County, Texas, in
Instrument Number Y771528 as:

     Lot Forty (40), and the adjoining West Fifteen (15) feet
     of Lot Forty-One (41), in Block Forty-Nine (49), of the
     amended plat of Block Forty-Nine (49), of Riverside
                                                    (continued...)
before the court is Defendants' Motion for Summary Judgment on All

Claims and Counterclaims and Brief in Support ("Defendants' MSJ")
(Docket   Entry        No.   22).   For     the   reasons    explained   below,
Defendants' MSJ will be granted.


                  I.     Factual and Procedural Background

     On September 7, 2005, Plaintiff executed a $214,400.00 Texas
Home Equity Note (the "Note") in favor of her original lender, Home
Loan Corporation d/b/a Expanded Mortgage Credit                 (the "Original
Lender").2   The Note was secured by the Security Instrument, 3 which
established a first lien on the Property.4                  During the closing
Plaintiff signed a Texas Home Equity Affidavit and Agreement (the

"Affidavit"). 5        Plaintiff also signed a Texas Home Equity Fair
Market Value Acknowledgment ("FMV Acknowledgment"), in which she



     1 ( ••• continued)
     Terrace Section Nine (9), a subdivision in Harris County,
     Texas, according to the map or plat thereof recorded in
     Volume 998, Page 135 of the Deed Restrictions of
     Harris County, Texas.
     2
      See Plaintiff's First Amended Complaint ("Amended Complaint"),
Docket Entry No. 15, p. 3; Texas Home Equity Adjustable Rate Note
("Note"), Exhibit 1-A to Declaration of Select Portfolio Servicing,
Inc. ("SPS Declaration"), Docket Entry No. 22-1, p. 4.
     3
      The Note and the Security               Instrument     are   referred   to
collectively herein as the "Loan."
     4
      See Security Instrument, Exhibit 1-B to SPS Declaration,
Docket Entry No. 22-1, p. 9.
     5
      See Affidavit, Exhibit 1-C to SPS Declaration, Docket Entry
No. 22-1, pp. 25-28.
                                      -2-
acknowledged that the value of the Property upon closing was

$268,000.00. 6   The Original Lender ordered an appraisal prior to

closing that confirmed that the fair market value of the Property
was $268,000.00. 7    On February 22, 2010, the Loan was assigned to
the Trustee by MERS as nominee of the Original Lender. 8          On that

same date Plaintiff and the Trustee executed a Home Affordable
Modification Agreement ("Loan Modification Agreement").9           SPS is

the   current    Mortgage   Servicer     and   Attorney-in-Fact   for   the
Trustee. 10
      The Trustee and SPS allege that Plaintiff defaulted on the
Loan and that all payments since July 1, 2012, are past due.11          SPS
sent a Notice of Default to Plaintiff via certified mail on
April 3, 2014.12     A Notice of Acceleration was mailed to Plaintiff

      See FMV Acknowledgment, Exhibit 1-D to SPS Declaration,
      6

Docket Entry No. 22-1, p. 29.
      See Appraisal of Real Property ("Appraisal"), Exhibit 1-E to
      7

SPS Declaration, Docket Entry No. 22-1, pp. 31-45.
      See Assignment of Deed of Trust/Transfer of Lien ("Assignment
      8

by Original Lender to Trustee"), Exhibit 1-F to SPS Declaration,
Docket Entry No. 22-1, p. 46.
      See Loan Modification Agreement, Exhibit
      9
                                                            1-G   to    SPS
Declaration, Docket Entry No. 22-1, p. 48.
      See Limited Power of Attorney, Exhibit
      10
                                                            1-J   to    SPS
Declaration, Docket Entry No. 22-1, p. 69.
     11See Defendants' MSJ, Docket Entry No. 22, pp. 1, 3; Demand
Letter-Notice of Default ("Notice of Default"), Exhibit 1-H to SPS
Declaration, Docket Entry No. 22-1, p. 57.
      See Notice of Default, Exhibit 1-H to SPS Declaration, Docket
      12

Entry No. 22-1, pp. 55-56.
                                   -3-
via certified mail on February 5, 2018. 13            The amount due under the

Loan as of March 2, 2019, was $369,486.11, and per diem interest
continues to accrue in the amount of $16.66 per day from March 2,
2019, until the amount due on the Loan is paid. 14
        On March 9, 2018, the Trustee filed suit in the 133rd District

Court      of     Harris   County,   Texas,   to   initiate   the    foreclosure

process. 15       The Trustee's lawsuit was dismissed in accordance with
the Texas Rules of Civil Procedure when Plaintiff filed this action
in the 334th District Court of Harris County, Texas. 16 On April 10,
2018, the action was transferred to the 133rd District Court. 17
Defendants timely removed the action on May 3, 2018. 18              Defendants
filed their MSJ on February 22, 2019, arguing that the court should
grant summary judgment for Defendants because no genuine issues of
material fact remain with respect to the claims in Plaintiff's
Amended         Complaint. 19   Plaintiff     filed   a   response   contesting



      See Notice of Maturity/Acceleration of Texas Non-Recourse
      1
       3

Loan ("Notice of Acceleration"), Exhibit 1-I to SPS Declaration,
Docket Entry No. 22-1, pp. 64-66.
     14
       See Payoff Statement sent to Plaintiff by SPS [January 31,
2019], Exhibit 1-K to SPS Declaration, Docket Entry No. 22-1,
p. 70.
     15
           See Amended Complaint, Docket Entry No. 15, p. 3.
      See Defendants' Notice of Removal
     16
                                                       ( "Notice of Removal") ,
Docket Entry No. 1, p. 1.
     1
      7    See id.
     18
           See id. at 1-2.
     19
           See Defendants' MSJ, Docket Entry No. 22.
                                        -4-
Defendants' MSJ on March 29, 2019, and attached a number of

documents as evidence.20      Defendants filed a reply and a Motion to
Strike Plaintiff's Summary Judgment Evidence on April 4, 2019.21

                        II.   Standard of Review

     Summary judgment is appropriate if the movant establishes that

there is no genuine dispute about any material fact and the movant
is entitled to judgment as a matter of law.     Fed. R. Civ. P. 56(a).

Disputes about material facts are genuine "if the evidence is such
that a reasonable jury could return a verdict for the nonmoving
party."   Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510
(1986).   The moving party is entitled to judgment as a matter of
law if "the nonmoving party has failed to make a sufficient showing
on an essential element of her case with respect to which she has
the burden of proof."     Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986).
     A party moving for summary judgment "must 'demonstrate the
absence of a genuine issue of material fact,' but need not negate
the elements of the nonmovant's case." Little v. Liquid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994) (en bane) (per curiam) (quoting


      See Plaintiff's Response to "Defendant's Motion for Summary
     20

Judgment on all Claims and Counterclaims and Brief in Support"
("Plaintiff's Response"), Docket Entry No. 25.
      See Defendants' Reply Brief in Support of Summary Judgment
     21

and Objections to and Motion to Strike Plaintiff's Summary Judgment
Evidence ("Defendants' Reply and Motion to Strike"), Docket Entry
No. 26. Defendants' Motion to Strike will be denied as moot. The
inadmissible documents attached to Plaintiff's Response did not
materially affect the court's analysis.
                                   -5-
Celotex, 106 S. Ct. at 2553).         "If the moving party fails to meet

this initial burden, the motion must be denied, regardless of the

nonmovant's response."       Id.   If the moving party meets this burden,

Rule 56(c) requires the nonmovant to go beyond the pleadings and

show    by   affidavits,    depositions,    answers   to   interrogatories,

admissions on file,        or other admissible evidence that specific

facts exist over which there is a genuine issue for trial.              Id.

The nonmovant "must do more than simply show that there is some

metaphysical doubt as to the material facts."         Matsushita Electric

Industrial Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356

(1986).

       In reviewing the evidence "the court must draw all reasonable

inferences in favor of the nonmoving party, and it may not make

credibility determinations or weigh the evidence."               Reeves v.

Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2110 (2000).

The court resolves factual controversies in favor of the nonmovant,

"but only when there is an actual controversy, that is, when both

parties have submitted evidence of contradictory facts."            Little,

37 F.3d at 1075.

                               III.   Analysis

       Plaintiff pleads claims against (1) the Trustee and SPS for

breach of contract and (2) the Trustee, SPS, and MERS for quiet

title.22     Plaintiff also seeks declarations (1) that SPS and the


      see Amended Complaint, Docket Entry No. 15, pp. 6, 9.
       22

Plaintiff's Response includes briefing discussing a number of
                                                 (continued ...)
                                      -6-
Trustee failed to cure their violation of Article 16, § 50(a)(6)(B)
of the Texas Constitution and (2) that SPS, the Trustee, and MERS
lack standing to foreclose on the Property. 23

A.    Breach of Contract

      The        Texas      Constitution       allows       homeowners   to   voluntarily
encumber their homesteads with a lien in return for an extension of
credit.          See     Tex.    Const.    art.      XVI     §   50(a)(6).     The   Texas
Constitution imposes various requirements on such home equity

loans.      See id.       §   50(a)(6)(A)- (Q).         For example, the amount of a
home equity loan may not exceed eighty percent of the fair market
value of the homestead to which it is attached (the "80% Rule").

See id.     §    50(a)(6)(B).
      Plaintiff claims that the Trustee and SPS breached the terms
of   the        Loan   by     failing     to   cure     a    violation   of    the   Texas
Constitution. 24          She alleges that the Loan violates the 80% Rule
because the amount financed through the Loan was more than 80 % of
the value of the Property at the time the Loan was executed. 25                        At


          continued)
     22 ( •••

causes of action not properly pled in her Amended Complaint,
including common law fraud, wrongful foreclosure, unconscionable
contract, breach of fiduciary duty, slander of title, and
violations of the Texas Debt Collection Act.      See Plaintiff's
Response, Docket Entry No. 25, pp. 11-21.    Plaintiff failed to
assert these claims in her Amended Complaint and cannot properly
add claims to this action in response to Defendants' MSJ.
      See Amended Complaint, Docket Entry No. 15, pp. 5-6 (standing
     23

to foreclose), pp. 8-9 (violation of the Texas Constitution).
     24
          See Amended Complaint, Docket Entry No. 15, pp. 4, 6-10.
     25
          See id. at 4.
                                               -7-
closing, Plaintiff signed the FMV Acknowledgment, in which she

acknowledged that the fair market value of the Property upon
closing was $268,000.00. An appraisal of the Property stated that
the value of the Property was $268,000.00.26        The Loan was for
$214,400.00, which is exactly 80% of $268,000.00. 27
     "Lenders may conclusively rely on a written acknowledgment by

the property owner as to the fair market value of the homestead
when it matches the value estimate in an appraisal prepared in
accordance with state requirements for an extension of credit."
Gonzalez v. U.S. Bank National Association as Trustee for RASC
2004KS12,   By and Through its servicer-in-fact GMAC Mortgage,
L.L.C., 548 F. App'x 118, 119 (5th Cir. 2013) (citing Tex. Const.
art. XVI§ SO(h)).    Both the appraisal and the FMV Acknowledgment
signed by Plaintiff recognize that the value of the Property upon

closing was $268,000.00.    Because the Loan was not for more than
80% of the fair market value of the Property, it complied with
Article 16 § 50 (a) (6) (B) of the Texas Constitution.   Plaintiff has
failed to present any evidence to corroborate her assertion that

the Loan violates the 80% Rule. No genuine issues of material fact
therefore remain with respect to Plaintiff's breach of contract
claim against SPS and the Trustee.         SPS and the Trustee are


      See Appraisal, Exhibit 1-E to SPS Declaration, Docket Entry
     26

No. 22-1, pp. 31-45.
     27 See Note, Exhibit 1-A to SPS Declaration, Docket Entry
No. 22-1, p. 4 (listing the principal balance of the Note as
$214,400.00).
                                 -8-
entitled to summary judgment on Plaintiff's breach of contract

claim and Plaintiff's corresponding claim for a declaration that

SPS and the Trustee violated the Texas Constitution.


B.    Quiet Title

      A suit to remove cloud or to quiet title exists "'to enable

the holder of the feeblest equity to remove from his way to legal

title any unlawful hindrance having the appearance of better

right.'"    Essex Crane Rental Corp. v. Carter, 371 S.W.3d 366, 388

(Tex. App. -- Houston [1st Dist.] 2012, pet. denied) (quoting Bell

v. Ott, 606 S.W.2d 942, 952 (Tex. Civ. App. -- Waco 1980, writ

ref'd n.r.e.)). The plaintiff has the burden of proof to establish

his superior equity and right to relief.                         To do so "the

plaintiff must show          (1) an interest in a specific property,

(2) title to the property is affected by a claim by the defendant,

and   (3)   the   claim,     although      facially    valid,    is   invalid    or

unenforceable."     Vernon v. Perrien, 390 S.W.3d 47, 61-62 (Tex. App.

-- El Paso 2012, no pet.) (citation omitted).                 The plaintiff must

recover on the strength of his own title, not on the weakness of

the defendant's title.        Hurd v. BAC Home Loans Servicing, LP, 880

F. Su�p. 2d 747, 767 (N.D. Tex. 2012); Ventura v. Wells Fargo Bank,

N.A., Civil Action No. 4:17-075-A, 2017 WL 1194370, at *2 (N.D.

Tex. March 30, 2017; Martin v. Amerman, 133 S.W.3d 262, 265 (Tex.

2004) (citation omitted).

      Plaintiff    asserts     a   quiet      title   claim   against   SPS,    the

Trustee, and MERS.         Plaintiff alleges that "a controversy exists

                                        -9-
whether [the Trustee], SPS, and MERS are the current valid holders

or owners       (or agents of the current holder or owner) of the
underlying note or the current valid assignees of the [Security
Instrument]      (or agents of the current valid assignee of the
[Security Instrument]) with standing to foreclose under Texas
law." 28    Plaintiff argues that the Trustee and SPS lack standing to
foreclose on the Property and that the Trustee's lien on the
property is invalid.
      While a mortgagee can be the original holder of a security
interest, a mortgagee can also be the most recent assignee of
record of a security interest.      Tex. Prop. Code § 51.0001(4). The
Trustee is the most recent assignee of record of the Security
Instrument and holder of the Note, and is therefore the current
mortgagee on the Loan. 29    As the mortgagee, the Trustee has all the
rights in the Property that the Original Lender held at the time of
the assignment, including the right to foreclose in the event that
the borrower defaults. 30
      To the extent that Plaintiff challenges the Original Lender's
ability to assign the Loan to the Trustee, Plaintiff lacks standing


      28
           See Amended Complaint, Docket Entry No. 15, p. 5.
      See Note, Exhibit 1-A to SPS Declaration, Docket Entry
      29

No. 22-1, p. 4; Security Instrument, Exhibit 1-B to SPS
Declaration, Docket Entry No. 22-1, p. 9; Assignment by Original
Lender to Trustee, Exhibit 1-F to SPS Declaration, Docket Entry
No. 22-1, p. 46.
      See Security Instrument, Exhibit 1-B to SPS Declaration,
      30

Docket Entry No. 22-1, pp. 17-21.
                                   -10-
to contest the assignment.         "[U]nder Texas law, facially valid
assignments cannot be challenged for want of authority except by
the defrauded assignor."      Reinagel v. Deutsche Bank National Trust
Co., 735 F.3d 220, 228 (5th Cir. 2013). Plaintiff, as the borrower
on the Loan, therefore has no standing to challenge the Original

Lender's assignment to the Trustee.

      Plaintiff has failed to present any evidence showing that the
Trustee's lien is invalid.        Plaintiff's quiet title claim against
the Trustee, and SPS in its capacity as the Trustee's servicer,
fails because the Trustee has a valid lien on the Property.
Plaintiff has also failed to present any factual allegations
supporting a quiet title claim against MERS.         MERS is an online
mortgage registration database and claims no interest in the
Property.      The Trustee, and SPS as its servicer, have standing to
foreclose on the Property,        and Plaintiff is not entitled to a
declaration that the Trustee or SPS lacks standing to foreclose.
Defendants      are   therefore   entitled   to   summary   judgment   on
Plaintiff's     quiet   title claim and corresponding claim for a
declaration that Defendants lack standing to foreclose.


C.   The Trustee's Request for an Order of Foreclosure

     The Trustee argues that it is entitled to an order authorizing
foreclosure and a declaration of its right to foreclose on the
Property. 31    "Under Texas law, lenders have a substantive right to


     31 See Defendant's Original Counterclaims for Order Authorizing
Judicial Foreclosure, Docket Entry No. 10, p. 4.
                                    -11-
elect judicial or nonjudicial foreclosure in the event of a

default."      Douglas v. NCNB Texas National Bank, 979 F.2d 1128, 1130
(5th Cir. 1992).             "To foreclose under a security instrument in
Texas with a power of sale,                the lender must demonstrate the
following:      (1) a debt exists; (2) the debt is secured by a lien

created under Article 16,             § S0(a)(6) of the Texas Constitution;

(3)   plaintiff[       is]     in   default     under    the   note    and   security
instrument;      (4)    plaintiff[]       received       notice   of   default    and
acceleration;" and (5) plaintiff is not a member of the National
Guard or United States Military and has not applied for relief
under the Soldier's and Sailor's Relief Act of 1940.                     Tex. Prop.
Code Ann. § 51.002; Amaro v. Bear Stearns Residential Mortgage
Corporation, No. 1:15-CV-74, 2016 WL 6775504, at *4 (S.D. Tex.
March 31, 2016).
        Defendants have established that a debt exists and that the
debt is a secured lien created under Article 16, § S0(a)(6) of the

Texas      Constitution.32          Defendants    have    also    established    that

Plaintiff is in default. 33            The Texas Property Code requires the
mortgage servicer to serve a debtor in default with a written
notice by certified mail stating that the Note is in default and
providing at least twenty days to cure the deficiency.                   Tex. Prop.


      See Note, Exhibit 1-A to SPS Declaration, Docket Entry
      32

No. 22-1, p. 4; Security Instrument, Exhibit 1-B to SPS
Declaration, Docket Entry No. 22-1, p. 9.
      See Notice of Default, Exhibit 1-H to SPS Declaration, Docket
      33

Entry No. 22-1, p. 56.
                                         -12-
Code Ann.      §   51.002(d).        Notice of Default was sent to Plaintiff on

April 3, 2014.34         A Notice of Acceleration was sent to Plaintiff on

February 5,         2018. 35         All notices required by Texas law were
therefore sent to Plaintiff, and Plaintiff was given sufficient
time to cure her default.               Plaintiff does not allege that she is a
member    of       the   military.        Because   Defendants   have   presented
sufficient evidence to satisfy the requirements for an order of
foreclosure under the Texas Property Code, their request for a
judgment authorizing foreclosure will be granted.


                               IV.    Conclusion and Order

     For the reasons explained above, no genuine issues of fact
remain with respect to Plaintiff's breach of contract claim against
SPS and the Trustee and Plaintiff's quiet title claim against SPS,
the Trustee, and MERS.                 Because Plaintiff's substantive claims
fail, Plaintiff is not entitled to declaratory relief. 36 Defendants
are entitled to summary judgment on all of Plaintiff's claims.

Defendants have also presented sufficient evidence that they are
entitled to a judgment authorizing foreclosure.




      See Notice of Acceleration, Exhibit 1-I to SPS Declaration,
     35

Docket Entry No. 22-1, p. 65.
      Where all substantive underlying claims have been dismissed,
     36

a claim for declaratory judgment cannot survive. Ayers v. Aurora
Loan Services, L.L.C., 787 F. Supp. 2d 451, 457 (E.D. Tex. 2011).
Because Defendants are entitled to summary judgment on all of
Plaintiff's substantive claims, Plaintiff's claim for declaratory
relief is also subject to dismissal.
                                           -13-
     Defendants'   Motion for Summary Judgment on All Claims and

Counterclaims (Docket Entry No. 22) is GRANTED.   Defendants' Motion

to Strike Plaintiff's Summary Judgment Evidence       (Docket Entry

No. 26) is DENIED as MOOT.   Defendants' requested Final Judgment

and Order of Foreclosure (Docket Entry No. 22-3) is GRANTED.

     SIGNED at Houston, Texas, on this the 5th day of June, 2019.




                                      UNITED STATES DISTRICT JUDGE




                               -14-
